Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Partial Withdrawal of Species Election
In the Reply filed 02/01/2022, Applicants elect Group I (claims 1-15) and LAMP primer species of SARS CoV SEQ ID NOS: 259-276 (targeting orf1a) without traverse.  However, upon further consideration the restriction requirement between Groups I and II is withdrawn.  The Restrictions between Groups I and II versus Groups III-VI are maintained.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971); see also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Polley on 08/08/2022.
	Please amend the claims as follows:
1. A method of isothermal detection of a plurality of pathogens, the method comprising: providing
a sample;
extracting nucleic acid from the sample;
mixing the sample with amplification or detection reagents;
placing the sample mixture on a thermal heating device for a predetermined period of time;
amplifying the extracted nucleic acid; and
detecting at least two pathogens in real time from the extracted nucleic acid,
wherein the step of detecting further comprises:
contacting the sample with two or more sets of real time loop-mediated isothermal amplification (LAMP) primers , wherein one set comprises SEQ ID NOS: 259-276

2. The method of Claim 1, wherein the samples contain pathogens comprising at least two or more bacteria, viruses, and/or protozoans comprising

3. The method of Claim 1, wherein the predetermined period of amplification reaction time comprises a range of about 10 to about 40 minutes.

4. (canceled).

5. The method of claim 1, wherein the step of extracting the nucleic acid from the sample comprises heating the sample at a temperature of about 30°C to about 110°C.

6. The method of claim 1, wherein the step of extracting the nucleic acid from the sample comprises applying a of about 1:3 to about 1:100 and incubated for about 2 to about 10 minutes.

9. The method of claim 1 wherein the two or more sets of real-time (RT)-LAMP primers comprise:
(a) sets of (RT)-LAMP primers specific for HCV nucleic acid comprising four to six primers consisting of the nucleic acid sequences of SEQ ID NOs 1-68;
(b) sets of (RT)-LAMP primers specific for HBV nucleic acid comprising four to six primers consisting of the nucleic acid sequences of SEQ ID NOs 69-86;
 (c) sets of (RT)-LAMP primers specific for HEV nucleic acid comprising four to six primers consisting of the nucleic acid sequences of SEQ ID NOs 87-100;
(d) sets of (RT)-LAMP primers specific for HIV nucleic acid comprising four to six primers consisting of the nucleic acid sequences of SEQ ID NOs 101-112;
(e) sets of (RT)-LAMP primers specific for WNV nucleic acid comprising four to six primers consisting of the nucleic acid sequences of SEQ ID NOs 113-118;
(f) sets of (RT)-LAMP primers specific for DENY nucleic acid comprising four to six primers consisting of the nucleic acid sequences of SEQ ID NOs 119-130;
(g) sets of (RT)-LAMP primers specific for CHIKV nucleic acid comprising four to six primers consisting of the nucleic acid sequences of SEQ ID NOs 131-143;
(h) sets of (RT)-LAMP primers specific for CMV nucleic acid comprising four to six primers consisting of the nucleic acid sequences of SEQ ID NOs 144-150;
(i) sets of (RT)-LAMP primers specific for PLM nucleic acid comprising four to six primers consisting of the nucleic acid sequences of SEQ ID NOs 151-156;
(j) sets of (RT)-LAMP primers specific for EBOV nucleic acid comprising four to six primers consisting of the nucleic acid sequences of SEQ ID NOs 157-169;
(k) sets of (RT)-LAMP primers specific for MARV nucleic acid comprising four to six primers consisting of the nucleic acid sequences of SEQ ID NOs 170-175;
(l) sets of (RT)-LAMP primers specific for YFV nucleic acid comprising four to six primers consisting of the nucleic acid sequences of SEQ ID NOs 176-181;
(m) sets of (RT)-LAMP primers specific for LE nucleic acid comprising four to six primers consisting of the nucleic acid sequences of SEQ ID NOs 182-187;
 (n) sets of (RT)-LAMP primers specific for LFV nucleic acid comprising four to six primers consisting of the nucleic acid sequences of SEQ ID NOs 188-209;
(o) sets of (RT)-LAMP primers specific for MTB nucleic acid comprising four to six primers consisting of the nucleic acid sequences of SEQ ID NOs 210-221;
(p) sets of (RT)-LAMP primers specific for MERS Co V nucleic acid comprising four to six primers consisting of the nucleic acid sequences of SEQ ID NOs 222-235;
(q) sets of (RT)-LAMP primers specific for PAB 19 nucleic acid comprising four to six primers consisting of the nucleic acid sequences of SEQ ID NOs 236-246;
(r) sets of (RT)-LAMP primers specific for JEV nucleic acid comprising four to six primers consisting of the nucleic acid sequences of SEQ ID NOs 247-258;

(s) sets of (RT)-LAMP primers specific for TRY nucleic acid comprising four to six primers consisting of the nucleic acid sequences of SEQ ID NOs 277-294; and
(u)(t) sets of (RT)-LAMP primers specific for ZKV nucleic acid comprising four to six primers consisting of the nucleic acid sequences of SEQ ID NOs 295-306.

10. (canceled).

11. (canceled).

12. The method of claim 1, wherein the sample is contacted with the two or more sets of (RT)-LAMP primers and probes consisting of the nucleic acid of SEQ ID No 1-306 in a single reaction vessel for real time multiplex isothermal amplification of the nucleic acids of two or more of the pathogens in a sample at temperature of about 40°C to about 75°C.

13. The method of claim 1 for rapid real-time multiplex isothermal detection, identification and quantitation of the presence of two or more of the nucleic acid of SEQ ID No 1-306 of pathogens simultaneously and/or in parallel comprising performing the method of claim 1 in a single reaction vessel in real-time on a portable real-time multichannel fluorospectrophotometric heating device.

14. (canceled).

15. The method of claim 1, wherein the two or more sets of (RT)-LAMP primers and probes comprise 

16. A kit for performing the method according to claim 1, wherein the kit comprises a SEQ ID NOS.: 259-276

17-20. (cancelled).

Reasons for Allowance
Claims 1-3, 5-9, 12-13 and 15-16 are allowed because the prior art fails to teach or suggest the specific LAMP primers and probes of SEQ ID NOS: 259-276.  These primers and probes target 5’ non-coding region and orf1a of SARS-CoV.  The closest prior art teaches that these region in general were of interest for distinguishing SARS CoV Tor2 and Urbani strains (FR2862981; US 20070128224; US2005095582).  However, this prior art fails to teach or suggest LAMP primers to these specific subregions of SARS CoV.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5-9, 12-13 and 15-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637